Upon petition to rehear,
Freeman, J.,
delivered the following opinion:
*220A very elaborate petition for rehearing has been presented in this case. In deference to the commendable zeal of counsel, we proceed to notice the material points presented.
, The keynote to the argument made is, that in 1850, when a separation was threatened between Matilda and respondent, Clem Baird, her husband, the neighbors were called in, ' and suggested a settlement between them, in which it was agreed the land in controversy was to be conveyed to Matilda, in lieu of the negroes received for her land, sold by her assent, to Shorter in 1846, and that this arrangement was accepted by her under the advice of those present as the best she could do. It is then argued that from this period on for ten year’s she believed this had been done, and only found out the contrary incidentally from a remark of a neighbor woman. Several conclusive answers are found to this. First, if it was admitted, the complainant would have no case, as the agreement would be within the statute of frauds — as an agreement to convey land in parol never executed, and by all our law could not be enforced. In the next place, the fact is not as stated, as shown by the whole body of the proof, that is, the assumption of her agreement to take this land, belief for ten years it had been conveyed, and acquiescence in it, because she assumed it had been done. It is seen this would take it to the year 1860, before the discovery was made.
We need but quote her own testimony on this question. She is asked, page 44 of the record, *221“ whether or not those men succeeded in settling your differences and reconciling you and your husband — if so, how?
Answer. I told them it would be all right if my fatber-in law would ' give me back my negroes. What these men did never had any effect on me. My husband told me after this meeting of these men that he would stand up to me, and I should have my rights.”
Her rights, as she claimed them, were what she called her negroes, with the persistency of a wilful woman. She never proposed to recognize any marital rights in her husband. The law does, however, in such cases, and she must abide by it. It is beyond doubt, from what we have quoted, that no such theory is made out as maintained; on the contrary it is definitely rebutted. She does, however, say in her deposition, that after this meeting she agreed with her husband to take the land for the negroes, but this agreement is in the' face of the statute of frauds, if true. Unfortunately it does exist in fact ■from the whole proof, and if so, could not be enforced.
She says, herself, she contended for the negroes about ten years. This would take her up to 1857, or 1856 certainly, and that would be six years after it is assumed she agreed to take the land- in 1850.
It would be unprofitable to go again into the testimony to sustain the conclusions of the opinion. After careful and painstaking examination that conclusion was reached. A review, aided by the ingenious argument of counsel, but .confirms the result thus *222reached. There can be no question that she claimed the negroes till they were emancipated, and all the facts carry behind them the necessary implication that when they were emancipated, and her hope was gone in this direction, she and her husband probably caught at the idea of a trust in her favor in this land, and under that inspiration and afterthought this bill was filed.
We are satisfied the only legal result has been reached on the facts fairly weighed, and dismiss the petition with costs.